Citation Nr: 9915008	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-10 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARINGS ON APPEAL

Appellant and her aunt

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The appellant had active service from June 1979 to February 
1988.

This appeal arises from a rating decision of November 1996 
from the Department of Veterans Affairs (VA) Regional Office 
(RO), located in Jackson, Mississippi, which denied the 
appellant's claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REMAND

During her videoconference hearing with a member of the Board 
in November 1998, she indicated she was the victim of certain 
traumatic incidents during her active duty period, and which 
occurred in Annapolis, Maryland and Norfolk, Virginia.  The 
appellant states that these incidents, which included sexual 
assault and rape, precipitated her presently diagnosed 
psychiatric disorders.  In addition, the appellant reported 
that she was currently being treated for her various 
psychiatric disorders, to include depression and 
schizophrenia.

Postservice medical records, beginning in 1993, show that the 
veteran's psychiatric illness has been variously diagnosed to 
include schizoaffective disorder, major depression and PTSD 
secondary to sexual assault.  In view of the varying 
diagnosis, the Board is of the opinion that a contemporaneous 
and thorough VA examination is warranted.  In the appellant's 
original application for compensation benefits she indicated 
that she was receiving benefits from the Social Security 
Administration.

The Board also notes that by means of a letter dated in 
August 1997 from the RO to the 361st Evacuation Hospital in 
Pedricktown, New Jersey, records associated with the 
appellant's Army National Guard duty (1992-1994) were sought.  
The hospital was requested, in the event that it did not have 
the appellant's records, to supply the name and mailing 
address of the organization which did have the records, if 
known.  An envelope, postmarked in August 1997, is shown to 
be of record which indicates that the August 1997 letter was 
returned.  Writing on the face of the envelope stated that 
the unit had been deactivated.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  It is requested that the RO furnish 
the appellant the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records associated with treatment for her 
psychiatric disorders, since her 
separation from service, to include any 
current records from the Southwest 
Mississippi Mental Health Complex, which 
are not already on file.  In addition, 
the RO should also notify her that she 
may submit additional evidence and 
argument in support of her claim.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

2.  The RO should request the VA medical 
facility located in Jackson, Mississippi 
to furnish copies of all treatment 
records subsequent to August 1997.  

3.  The RO should request all appropriate 
sources, to include the State Adjutant 
General, Army Reserve Personnel Center 
(ARPERCEN), and the National Personnel 
Records Center in St. Louis, Missouri to 
conduct a search for any administrative 
and medical records associated with the 
appellant's reserve duty with the 
deactivated 361st Evacuation Hospital in 
Pedricktown, New Jersey apparently in 
1993 and 1994.  

4.  The RO should take the appropriate 
action in order to obtain a copy of the 
SSA decision awarding disability benefits 
and the evidence on which that decision 
was based.  

5.  VA examinations should be conducted 
by a psychologist and a psychiatrist in 
order to determine the nature and 
severity of the veteran's psychiatric 
disorders, to include PTSD.  The claim 
folder and a copy of this Remand are to 
be reviewed by the examiners prior to the 
examinations.  It is requested that the 
VA psychiatrist obtain a detailed history 
regarding the claimed stressors and to 
reconcile the varying diagnoses.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

6.  The RO should then readjudicate the 
issue in appellate status.  

If the decision remains adverse to the appellant, she and her 
representative should be furnished a Supplemental Statement 
of the Case, and an opportunity to respond. Thereafter, the 
case should be returned to the Board for further appellate 
consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

